



Exhibit 10.3
FIRST AMENDMENT TO
ORRSTOWN BANK
SALARY CONTINUATION AGREEMENT
THIS FIRST AMENDMENT (the “Amendment”) is adopted September 25, 2019, by and
between Orrstown Bank (the “Bank”) and Thomas R. Quinn Jr. (the “Executive”).
The Bank and the Executive are parties to a Salary Continuation Agreement
adopted December 22, 2009 (the “Agreement”) which provides deferred compensation
benefits to the Executive under certain circumstances. The parties now wish to
amend the Agreement to remove the Bank’s ability to unilaterally terminate the
Agreement following a Change in Control.
NOW, THEREFORE, the Bank and the Executive adopt the following amendment to the
Agreement:
Section 8.3 of the Agreement shall be deleted and replaced with the following:
8.3 Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:
(a) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under this Agreement are included in the
Executive's gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or
(b) Prior to a Change in Control, upon the Bank’s termination of this and all
other arrangements that would be aggregated with this Agreement pursuant to
Treasury Regulations Section 1.409A-1(c) if the Executive participated in such
arrangements (“Similar Arrangements”), provided that (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Bank, (ii) all termination distributions are made no earlier than twelve
(12) months and no later than twenty-four (24) months following such
termination, and (iii) the Bank does not adopt any new arrangement that would be
a Similar Arrangement for a minimum of three (3) years following the date the
Bank takes all necessary action to irrevocably terminate and liquidate the
Agreement;
the Bank may distribute the present value of the Early Termination benefit,
calculated using an annual discount rate of four percent (4%), compounded
monthly, determined as of the date of the termination of this Agreement, to the
Executive in a lump sum subject to the above terms.






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Employer have executed this Amendment as indicated below:





EXECUTIVE BANK/s/ Thomas R. Quinn, Jr.By: /s/ Barbara E. BrobstIts: EVP/CHRO










